Exhibit 10.4

AMENDED AND RESTATED TRUST AGREEMENT





between

USAA ACCEPTANCE, LLC

as Depositor

and

WELLS FARGO DELAWARE TRUST COMPANY

as Owner Trustee

Dated as of April 29, 2008

--------------------------------------------------------------------------------



TABLE OF CONTENTS

        Page   ARTICLE I DEFINITIONS AND USAGE 1       ARTICLE II ORGANIZATION
OF THE TRUST 1             SECTION 2.1.   Name 1   SECTION 2.2.   Offices 1  
SECTION 2.3.   Purposes and Powers 1   SECTION 2.4.   Appointment of Owner
Trustee 2   SECTION 2.5.   Capital Contribution of Trust Property 2   SECTION
2.6.   Declaration of Trust 2   SECTION 2.7.   Liability of the Depositor and
the Certificateholders 3   SECTION 2.8.   Title to Trust Property 3   SECTION
2.9.   Situs of Trust 3   SECTION 2.10.   Representations and Warranties of the
Depositor 3   SECTION 2.11.   Federal Income Tax Matters 4       ARTICLE III
TRUST CERTIFICATES AND TRANSFER OF INTERESTS 5             SECTION 3.1.  
Initial Beneficial Ownership 5   SECTION 3.2.   The Certificates 5   SECTION
3.3.   Authentication of Certificates 5   SECTION 3.4.   Registration of
Certificates; Transfer and Exchange of Certificates 5   SECTION 3.5.  
Mutilated, Destroyed, Lost or Stolen Certificates 7   SECTION 3.6.   Persons
Deemed Owners of Certificates 7   SECTION 3.7.   Access to List of
Certificateholders’ Names and Addresses 7   SECTION 3.8.   Maintenance of Office
or Agency 7   SECTION 3.9.   [Reserved] 7   SECTION 3.10.   [Reserved] 8  
SECTION 3.11.   [Reserved] 8   SECTION 3.12.   [Reserved] 8   SECTION 3.13.  
Definitive Certificates 8   SECTION 3.14.   Authenticating Agents 8      
ARTICLE IV ACTIONS BY OWNER TRUSTEE 8             SECTION 4.1.   Prior Notice to
Certificateholders with Respect to Certain Matters 8   SECTION 4.2.   Action by
Certificateholders with Respect to Certain Matters 9   SECTION 4.3.   Action by
Certificateholders with Respect to Bankruptcy 9   SECTION 4.4.   Restrictions on
Certificateholders’ Power 10   SECTION 4.5.   Majority Control 10          
ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES 10             SECTION 5.1.
  [Reserved] 10   SECTION 5.2.   Application of Trust Funds 10   SECTION 5.3.  
Method of Payment 11   SECTION 5.4.   No Segregation of Monies; No Interest 11


i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

        Page     SECTION 5.5.   Accounting and Reports to Noteholders,
Certificateholders,         Internal Revenue Service and Others 11   SECTION
5.6.   Signature on Returns; Tax Matters Partner 11       ARTICLE VI AUTHORITY
AND DUTIES OF OWNER TRUSTEE 12             SECTION 6.1.   General Authority 12  
SECTION 6.2.   General Duties 12   SECTION 6.3.   Action upon Instruction 12  
SECTION 6.4.   No Duties Except as Specified in this Agreement or in        
Instructions 13   SECTION 6.5.   No Action Except Under Specified Documents or  
      Instructions 14   SECTION 6.6.   Restrictions 14   SECTION 6.7.  
Acceptance of Trusts and Duties 14   SECTION 6.8.   Furnishing of Documents 15  
SECTION 6.9.   Representations and Warranties 15   SECTION 6.10.   Reliance;
Advice of Counsel 16   SECTION 6.11.   Not Acting in Individual Capacity 16  
SECTION 6.12.   Owner Trustee Not Liable for Certificates or Receivables 16  
SECTION 6.13.   Owner Trustee May Own Certificates and Notes 17       ARTICLE
VII COMPENSATION AND INDEMNITY OF OWNER TRUSTEE 17             SECTION 7.1.  
Owner Trustee’s Fees and Expenses 17   SECTION 7.2.   Payments to Owner Trustee
17       ARTICLE VIII TERMINATION 18             SECTION 8.1.   Termination of
the Trust 18       ARTICLE IX SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER    
TRUSTEES 19             SECTION 9.1.   Eligibility Requirements for Owner
Trustee 19   SECTION 9.2.   Resignation or Removal of Owner Trustee 19   SECTION
9.3.   Successor Owner Trustee 20   SECTION 9.4.   Merger or Consolidation of
Owner Trustee 21   SECTION 9.5.   Appointment of Co-Trustee or Separate Trustee
21   SECTION 9.6.   Compliance with Statutory Trust Statute 22       ARTICLE X
MISCELLANEOUS 23             SECTION 10.1.   Amendments 23   SECTION 10.2.   No
Legal Title to Trust Property in Certificateholders 24   SECTION 10.3.  
Limitation on Rights of Others 24   SECTION 10.4.   Notices 24   SECTION 10.5.  
Severability 25   SECTION 10.6.   Separate Counterparts 25   SECTION 10.7.  
Successors and Assigns 25   SECTION 10.8.   No Petition 25


ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

        Page     SECTION 10.9. No Recourse 25   SECTION 10.10. Headings 25  
SECTION 10.11. GOVERNING LAW 25 EXHIBIT A FORM OF CERTIFICATE A-1 EXHIBIT B FORM
OF CERTIFICATE OF TRUST B-1 EXHIBIT C FORM OF TRANSFEROR CERTIFICATE C-1 EXHIBIT
D FORM OF INVESTMENT LETTER D-1 EXHIBIT E FORM OF RULE 144A LETTER E-1


iii

--------------------------------------------------------------------------------



     AMENDED AND RESTATED TRUST AGREEMENT, dated as of April 29, 2008 (as from
time to time amended, supplemented or otherwise modified and in effect, this
“Agreement”), between USAA ACCEPTANCE, LLC, a Delaware limited liability
company, (the “Depositor”), having its principal office at 9830 Colonnade Blvd.,
Suite 600, San Antonio, Texas 78230; and WELLS FARGO DELAWARE TRUST COMPANY, a
Delaware limited purpose trust company (the “Bank”), not in its individual
capacity but solely as trustee under this Agreement (in such capacity, the
“Owner Trustee”), having its principal corporate trust office at 919 North
Market Street, Suite 1600, Wilmington, Delaware 19801 for the purpose of
establishing the USAA Auto Owner Trust 2008-2 (the “Trust”).

     WHEREAS, the parties hereto intend to amend and restate that certain Trust
Agreement, dated as of March 24, 2008, between the Depositor and the Owner
Trustee, on the terms and conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the Depositor and the Owner Trustee hereby agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

     Except as otherwise specified herein or as the context may otherwise
require, capitalized terms used but not otherwise defined herein are defined in
Appendix A to the Sale and Servicing Agreement (the “Sale and Servicing
Agreement”), dated as of April 29, 2008, among the Trust, the Depositor and USAA
Federal Savings Bank, as Seller and Servicer, which also contains rules as to
usage that shall be applicable herein.

ARTICLE II

ORGANIZATION OF THE TRUST

     SECTION 2.1. Name. The Trust continued hereby shall be known as “USAA Auto
Owner Trust 2008-2”, in which name the Owner Trustee may conduct the business of
the Trust, make and execute contracts and other instruments on behalf of the
Trust and sue and be sued on behalf of the Trust.

     SECTION 2.2. Offices. The office of the Trust shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address in the State of
Delaware as the Owner Trustee may designate by written notice to the
Certificateholders and the Depositor.

     SECTION 2.3. Purposes and Powers. The purpose of the Trust is, and the
Trust shall have the power and authority, to engage in the following activities:

     (i) to acquire, hold and manage the Trust Property;

     (ii) to issue the Notes pursuant to the Indenture, and the Certificates
pursuant to this Agreement upon the written order of the Depositor;

--------------------------------------------------------------------------------



     (iii) in exchange for the Notes and the Certificates, to acquire the
Receivables and funds in the amount of the Reserve Initial Deposit;

     (iv) to pay interest on and principal of the Notes and distributions on the
Certificates;

     (v) to Grant the Trust Property to the Indenture Trustee pursuant to the
Indenture;

     (vi) to enter into and perform its obligations under the Basic Documents to
which it is to be a party;

     (vii) to engage in those activities, including entering into agreements,
that are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith; and

     (viii) subject to compliance with the Basic Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Property and the making of interest and principal payments to the Noteholders
and the making of distributions to the Certificateholders.

     The Trust is hereby authorized to engage in the foregoing activities. The
Trust shall not engage in any activity other than in connection with the
foregoing or other than as required or authorized by the terms of this Agreement
or the other Basic Documents.

     SECTION 2.4. Appointment of Owner Trustee. Upon the execution of this
Agreement, the Owner Trustee shall continue as trustee of the Trust, to have all
the rights, powers and duties set forth herein.

     SECTION 2.5. Capital Contribution of Trust Property. As of March 24, 2008,
the Depositor sold, assigned and transferred to the Owner Trustee the sum of $1.
The Owner Trustee hereby acknowledges receipt in trust from the Depositor, as of
such date, the foregoing contribution, which shall constitute the initial Trust
Property. The Depositor shall pay the organizational expenses of the Trust as
they may arise or shall, upon the request of the Owner Trustee, promptly
reimburse the Owner Trustee for any such expenses paid by the Owner Trustee. On
the Closing Date, the Depositor shall convey to the Trust the Trust Property and
the Reserve Initial Deposit and the Owner Trustee shall cause the delivery to or
upon the order of the Depositor the Notes and the Certificates.

     SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares that
it will hold the Trust Property in trust upon and subject to the conditions set
forth herein for the use and benefit of the Certificateholders, subject to the
obligations of the Trust under the Basic Documents. It is the intention of the
parties hereto that the Trust constitute a statutory trust under the Statutory
Trust Statute and that this Agreement constitute the governing instrument of
such statutory trust. It is the intention of the parties hereto that, solely for
income and franchise tax purposes, until the Certificates are held by a Person
other than the Depositor (or, to the extent a Class of Notes is recharacterized
to be treated as equity for U.S. federal tax purposes), the Trust shall be
disregarded as an entity separate from the Depositor and the Notes will be
characterized

2

--------------------------------------------------------------------------------



as debt. At such time that the Certificates are held by more than one Person, it
is the intention of the parties hereto that, solely for income and franchise tax
purposes, the Trust shall be treated as a partnership, with the assets of the
partnership being the Receivables and other assets held by the Trust, the
partners of the partnership being the Certificateholders and any Notes
recharacterized as trust equity for U.S. federal tax purposes, and the Notes
being debt of the partnership. The Depositor and the Certificateholders by
acceptance of a Certificate agree to such treatment and agree to take no action
inconsistent with such treatment. The parties agree that, unless the
certificates are held by more than one person or it is otherwise required by
appropriate tax authorities, the Trust will not file or cause to be filed annual
or other returns, reports and other forms that are inconsistent with the
characterization of the Trust as an entity that is not separate from its owner.
Effective as of the date hereof, the Owner Trustee shall have all rights, powers
and duties set forth herein and in the Statutory Trust Statute with respect to
accomplishing the purposes of the Trust. The Owner Trustee has filed the
Certificate of Trust with the Secretary of State.

     SECTION 2.7. Liability of the Depositor and the Certificateholders. Neither
the Depositor (except as otherwise provided herein) nor any Certificateholder
shall have any personal liability for any liability or obligation of the Trust.

     SECTION 2.8. Title to Trust Property. Legal title to the entirety of the
Trust Property shall be vested at all times in the Trust as a separate legal
entity.

     SECTION 2.9. Situs of Trust. The Trust shall be administered by the Owner
Trustee in the State of Delaware. The Trust shall not have any employees in any
state other than the State of Delaware; provided, however, that nothing herein
shall restrict or prohibit the Bank, the Depositor or the Owner Trustee from
having employees within or without the State of Delaware. The principal office
of the Trust shall be in care of the Owner Trustee in the State of Delaware.

     SECTION 2.10. Representations and Warranties of the Depositor. The
Depositor hereby represents and warrants to the Owner Trustee that:

     (a) The Depositor is duly formed and validly existing as a limited
liability company in good standing under the laws of the State of Delaware, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted.

     (b) The Depositor has the power and authority to execute and deliver this
Agreement and to carry out its terms, and the Depositor has full power and
authority to sell and assign the property to be sold and assigned to, and
deposited with, the Trust, and the Depositor has duly authorized such sale and
assignment and deposit to the Trust by all necessary limited liability company
action; and the execution, delivery and performance of this Agreement has been
duly authorized by the Depositor by all necessary limited liability company
action.

     (c) The Depositor has duly executed and delivered this Agreement, and this
Agreement constitutes a legal, valid and binding obligation of the Depositor,
enforceable against the Depositor, in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization and
other similar laws affecting the enforcement of

3

--------------------------------------------------------------------------------



creditors’ rights in general and by general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity.

     (d) The consummation of the transactions contemplated by this Agreement and
the fulfillment of the terms hereof do not (i) conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the limited liability company
agreement of the Depositor, or any indenture, agreement or other instrument to
which the Depositor is a party or by which it is bound, (ii) result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument (other than pursuant
to the Basic Documents) or (iii) violate any law or, to the best of the
Depositor’s knowledge, any order, rule or regulation applicable to the Depositor
of any court or of any federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties.

     (e) There are no proceedings or investigations pending or, to the
Depositor’s best knowledge, threatened before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties (i) asserting the invalidity of this
Agreement, the Indenture, any of the other Basic Documents, the Notes or the
Certificates, (ii) seeking to prevent the issuance of the Notes or the
Certificates or the consummation of any of the transactions contemplated by this
Agreement, the Indenture or any of the other Basic Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by the Depositor of its obligations under, or the validity or
enforceability of, this Agreement or (iv) which might adversely affect the
federal income tax attributes, or Applicable Tax State franchise or income tax
attributes, of the Notes and the Certificates.

     SECTION 2.11. Federal Income Tax Matters. If there is more than one
beneficial owner of the Certificates, net income or net loss of the Trust for
any month as determined for federal income tax purposes (and each item of
income, gain, loss and deduction entering into the computation thereof) shall be
allocated among the Certificateholders as of the first day following the Record
Date, in proportion to their Percentage Interest evidencing the Certificates on
the Record Date.

     If there is more than one beneficial owner of the Certificates (or if a
Class of Notes is recharacterized as equity for U.S. federal tax purposes), the
Trust is authorized to modify the allocations in this paragraph if necessary or
appropriate, in its sole discretion, for the allocations to fairly reflect the
economic income, gain or loss to the Certificateholders, or as otherwise
required by the Code.

     For each taxable year of the Trust, pursuant to Sections 7704(c) and
7704(d) of the Code, the principal activity of the Trust will consist of
purchasing and holding debt receivables (which are capital assets to the Trust)
and issuing and paying notes, and at least 90% of the Trust’s gross income for
each taxable year of the Trust will constitute “qualifying income” under such
Code provisions in the form of interest and gains from such receivables and
other qualifying income.

4

--------------------------------------------------------------------------------



ARTICLE III

TRUST CERTIFICATES AND TRANSFER OF INTERESTS

     SECTION 3.1. Initial Beneficial Ownership. Upon the formation of the Trust
by the contribution by the Depositor pursuant to Section 2.5 and until the
issuance of the Certificates, the Depositor shall be the sole beneficial owner
of the Trust.

     SECTION 3.2. The Certificates. (a) The Certificates shall be issued
substantially in the form set forth in Exhibit A, in minimum denominations of a
one percent Percentage Interest in the Trust.

     (b) The Certificates shall be executed on behalf of the Trust by the Owner
Trustee by manual or facsimile signature of an Authorized Officer of the Owner
Trustee. Certificates bearing the manual or facsimile signatures of individuals
who were, at the time when such signatures shall have been affixed, authorized
to sign on behalf of the Owner Trustee, shall be validly issued and entitled to
the benefit of this Agreement, notwithstanding that such individuals or any of
them shall have ceased to be so authorized prior to the authentication and
delivery of such Certificates or did not hold such offices at the date of
authentication and delivery of such Certificates.

     (c) A transferee of a Certificate shall become a Certificateholder, and
shall be entitled to the rights and subject to the obligations of a
Certificateholder hereunder upon such transferee’s acceptance of a Certificate
duly registered in such transferee’s name pursuant to Section 3.4.

     SECTION 3.3. Authentication of Certificates. Concurrently with the initial
sale of the Receivables to the Trust pursuant to the Sale and Servicing
Agreement, the Owner Trustee shall cause the Certificates, in an aggregate
Percentage Interest equal to 100%, to be executed on behalf of the Trust,
authenticated and delivered to or upon the written order of the Depositor,
without further action by the Depositor, in authorized denominations. No
Certificate shall entitle its Certificateholder to any benefit under this
Agreement, or shall be valid for any purpose, unless there shall appear on such
Certificate a certificate of authentication substantially in the form set forth
in Exhibit A hereto, executed by the Owner Trustee by manual signature; such
authentication shall constitute conclusive evidence that such Certificate shall
have been duly authenticated and delivered hereunder. All Certificates shall be
dated the date of their authentication.

     SECTION 3.4. Registration of Certificates; Transfer and Exchange of
Certificates. (a) The Owner Trustee shall keep or cause to be kept, at the
office or agency maintained pursuant to Section 3.8, a register in which,
subject to such reasonable regulations as it may prescribe, the Trust shall
provide for the registration of Certificates and of transfers and exchanges of
Certificates as herein provided.

     (b) The Certificates have not been and will not be registered under the
Securities Act and will not be listed on any exchange. No transfer of a
Certificate shall be made unless such transfer is made pursuant to an effective
registration statement under the Securities Act and any

5

--------------------------------------------------------------------------------



applicable state securities laws or is exempt from the registration requirements
under the Securities Act and such state securities laws. In the event that a
transfer is to be made in reliance upon an exemption from the Securities Act and
state securities laws, in order to ensure compliance with the Securities Act and
such laws, the Certificateholder desiring to effect such transfer and such
Certificateholder’s prospective transferee shall each certify to the Owner
Trustee, the Indenture Trustee and the Depositor (if the Depositor is not the
Certificateholder) in writing the facts surrounding the transfer in
substantially the forms set forth in Exhibit C (the “Transferor Certificate”)
and either Exhibit D (the “Investment Letter”) or Exhibit E (the “Rule 144A
Letter”). The Depositor shall provide to any Certificateholder of a Certificate
and any prospective transferee designated by any such Certificateholder,
information regarding the Certificates and, based solely on information received
from the Servicer, the Receivables and, to the extent reasonably obtainable by
the Depositor, such other information as shall be necessary to satisfy the
condition to eligibility set forth in Rule 144A(d)(4) for transfer of any such
Certificate without registration thereof under the Securities Act pursuant to
the registration exemption provided by Rule 144A. Each holder of a Certificate
desiring to effect such a transfer shall, and does hereby agree to, indemnify
the Trust, the Owner Trustee, and the Depositor against any liability that may
result if the transfer is not so exempt or is not made in accordance with
federal and state securities laws. The Owner Trustee shall cause each
Certificate to contain a legend in the form set forth on the form of Certificate
attached hereto as Exhibit A. The Certificates may not be acquired by or for the
account of a Benefit Plan. By accepting and holding a Certificate, the holder
thereof shall be deemed to have represented and warranted that it is not a
Benefit Plan.

     (c) Upon surrender for registration of transfer of any Certificate at the
office or agency maintained pursuant to Section 3.8 and upon compliance with any
provisions of this Agreement relating to such transfer, the Owner Trustee shall
execute, authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Certificates in authorized denominations and
aggregate interest dated the date of authentication by the Owner Trustee or any
authenticating agent. At the option of a Certificateholder, Certificates may be
exchanged for other Certificates of authorized denominations and aggregate
interest upon surrender of the Certificates to be exchanged at the office or
agency maintained pursuant to Section 3.8.

     Every Certificate presented or surrendered for registration of transfer or
exchange shall be accompanied by a written instrument of transfer in form
satisfactory to the Owner Trustee, duly executed by the related
Certificateholder or such Certificateholder’s attorney duly authorized in
writing. Each Certificate surrendered for registration of transfer or exchange
shall be cancelled and subsequently disposed of by the Owner Trustee in
accordance with its customary practice.

     No service charge shall be made for any registration of transfer or
exchange of Certificates, but the Owner Trustee may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Certificates.

     The preceding provisions of this Section 3.4 notwithstanding, the Owner
Trustee shall not make any transfer or exchange of Certificates for a period of
fifteen (15) days preceding any Payment Date for any payment with respect to the
Certificates.

6

--------------------------------------------------------------------------------



     SECTION 3.5. Mutilated, Destroyed, Lost or Stolen Certificates. If (a) any
mutilated Certificate shall be surrendered to the Owner Trustee, or if the Owner
Trustee shall receive evidence to its satisfaction of the destruction, loss or
theft of any Certificate and (b) there shall be delivered to the Owner Trustee
such security or indemnity as may be required by it to save it harmless, then,
in the absence of notice that such Certificate has been acquired by a “protected
purchaser” as defined in Section 8-303 of the UCC, and provided the requirements
of Section 8-405 of the UCC are met, the Owner Trustee on behalf of the Trust
shall execute and the Owner Trustee shall authenticate and deliver, in exchange
for, or in lieu of, any such mutilated, destroyed, lost or stolen Certificate, a
new Certificate, of like tenor and denomination. In connection with the issuance
of any new Certificate under this Section 3.5, the Owner Trustee may require the
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection therewith. Any duplicate Certificate issued
pursuant to this Section 3.5 shall constitute conclusive evidence of ownership
in the Trust, as if originally issued, whether or not the lost, stolen or
destroyed Certificate shall be found at any time.

     SECTION 3.6. Persons Deemed Owners of Certificates. Prior to due
presentation of a Certificate for registration of transfer, the Owner Trustee
may treat the Person in whose name any Certificate is registered as the owner of
such Certificate for the purpose of receiving interest or distributions pursuant
to this Agreement and for all other purposes whatsoever, and the Owner Trustee
shall not be bound by any notice to the contrary.

     SECTION 3.7. Access to List of Certificateholders’ Names and Addresses. The
Owner Trustee shall furnish or cause to be furnished to the Servicer and the
Depositor, or to the Indenture Trustee, within fifteen (15) days after receipt
by the Owner Trustee of a written request therefor from the Servicer or the
Depositor, or the Indenture Trustee, as the case may be, a list, in such form as
the requesting party may reasonably require, of the names and addresses of the
Certificateholders as of the most recent Record Date. If three or more
Certificateholders or one or more holders of Certificates evidencing not less
than 25% of the Percentage Interests evidenced by the Certificates apply in
writing to the Owner Trustee, and such application states that the applicants
desire to communicate with other Certificateholders with respect to their rights
under this Agreement or under the Certificates and such application is
accompanied by a copy of the communication that such applicants propose to
transmit, then the Owner Trustee shall, within five (5) Business Days after the
receipt of such application, afford such applicants access during normal
business hours to the current list of Certificateholders. Each
Certificateholder, by receiving and holding a Certificate, shall be deemed to
have agreed not to hold either the Depositor or the Owner Trustee accountable by
reason of the disclosure of its name and address, regardless of the source from
which such information was derived.

     SECTION 3.8. Maintenance of Office or Agency. The Owner Trustee shall
maintain in the State of Delaware, an office or offices or agency or agencies
where Certificates may be surrendered for registration of transfer or exchange
and where notices and demands to or upon the Owner Trustee in respect of the
Certificates and the Basic Documents may be served. The Owner Trustee initially
designates its Corporate Trust Office as its principal corporate trust office
for such purposes. The Owner Trustee shall give prompt written notice to the
Depositor and to the Certificateholders of any change in the location of any
such office or agency.

     SECTION 3.9. [Reserved].

7

--------------------------------------------------------------------------------



     SECTION 3.10. [Reserved].

     SECTION 3.11. [Reserved].

     SECTION 3.12. [Reserved].

     SECTION 3.13. Definitive Certificates. The Certificates, upon original
issuance, will be issued in the form of a typewritten Certificate or
Certificates in the form attached hereto as Exhibit A to be delivered to the
Certificateholders as directed by the Depositor, by, or on behalf of, the Trust.
The Certificates shall be printed, lithographed, typewritten or engraved or may
be produced in any other manner as is reasonably acceptable to the Owner
Trustee, as evidenced by its execution thereof.

     SECTION 3.14. Authenticating Agents. (a) The Owner Trustee may appoint one
or more Persons (each, an “Authenticating Agent”) with power to act on its
behalf and subject to its direction in the authentication of Certificates in
connection with issuance, transfers and exchanges under Sections 3.3, 3.4 and
3.5, as fully to all intents and purposes as though each such Authenticating
Agent had been expressly authorized by those Sections to authenticate such
Certificates. For all purposes of this Agreement, the authentication of
Certificates by an Authenticating Agent pursuant to this Section 3.14 shall be
deemed to be the authentication of Certificates “by the Owner Trustee.”

     (b) Any corporation into which any Authenticating Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, consolidation or conversion to which any Authenticating Agent
shall be a party, or any corporation succeeding to all or substantially all of
the corporate trust business of any Authenticating Agent, shall be the successor
of such Authenticating Agent hereunder, without the execution or filing of any
further act on the part of the parties hereto or such Authenticating Agent or
such successor corporation.

     (c) Any Authenticating Agent may at any time resign by giving written
notice of resignation to the Owner Trustee and the Depositor. The Owner Trustee
may at any time terminate the agency of any Authenticating Agent by giving
written notice of termination to such Authenticating Agent, the Servicer and the
Depositor. Upon receiving such notice of resignation or upon such a termination,
the Owner Trustee may appoint a successor Authenticating Agent and shall give
written notice of any such appointment to the Depositor and the Servicer.

     (d) The Servicer, pursuant to the Sale and Servicing Agreement, agrees to
pay to each Authenticating Agent from time to time reasonable compensation for
its services. The provisions of Section 6.4 shall be applicable to any
Authenticating Agent.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

     SECTION 4.1. Prior Notice to Certificateholders with Respect to Certain
Matters. It is the intention of the Depositor and the Certificateholders that
the powers and duties of the Owner Trustee are ministerial only and that any
non-ministerial action (including the taking of any legal

8

--------------------------------------------------------------------------------



action) may only be taken by the Owner Trustee in accordance with this Section
4.1. With respect to the following matters, the Owner Trustee shall not take
action unless, (i) at least thirty (30) days before the taking of such action,
the Owner Trustee shall have notified the Certificateholders of record as of the
preceding Record Date and the Rating Agencies in writing of the proposed action
and (ii) Certificateholders holding not less than a majority of the Percentage
Interests evidenced by the Certificates shall not have notified the Owner
Trustee in writing prior to the 30th day after such notice is given that such
Certificateholders have withheld consent or provided alternative direction:

     (a) the initiation of any material claim or lawsuit by the Trust (except
claims or lawsuits brought by the Servicer in connection with the collection of
the Receivables) and the settlement of any material action, claim or lawsuit
brought by or against the Trust (except with respect to the aforementioned
claims or lawsuits for collection by the Servicer of the Receivables);

     (b) the election by the Trust to file an amendment to the Certificate of
Trust (unless such amendment is required to be filed under the Statutory Trust
Statute);

     (c) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is required;

     (d) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is not required and such
amendment would materially adversely affect the interests of the
Certificateholders; or

     (e) the amendment, change or modification of the Sale and Servicing
Agreement or the Administration Agreement, except to cure any ambiguity or to
amend or supplement any provision in a manner or to add any provision that would
not materially adversely affect the interests of the Certificateholders.

     SECTION 4.2. Action by Certificateholders with Respect to Certain Matters.
The Owner Trustee may not, except upon the occurrence of an Event of Servicing
Termination subsequent to the payment in full of the Notes and in accordance
with the written direction of Certificateholders holding not less than a
majority of the Percentage Interests evidenced by the Certificates, (a) remove
the Servicer under the Sale and Servicing Agreement pursuant to Article VII
thereof, (b) appoint a successor Servicer pursuant to Article VII of the Sale
and Servicing Agreement, (c) remove the Administrator under the Administration
Agreement pursuant to Section 9 thereof or (d) appoint a successor Administrator
pursuant to Section 9 of the Administration Agreement.

     SECTION 4.3. Action by Certificateholders with Respect to Bankruptcy. The
Owner Trustee shall not have the power to commence a voluntary proceeding in
bankruptcy relating to the Trust until one year and one day after the Notes have
been paid in full and each Certificateholder (other than the Depositor) approves
of such commencement in advance and delivers to the Owner Trustee a certificate
certifying that such Certificateholder reasonably believes that the Trust is
insolvent.

9

--------------------------------------------------------------------------------



     SECTION 4.4. Restrictions on Certificateholders’ Power. The
Certificateholders shall not direct the Owner Trustee to take or to refrain from
taking any action if such action or inaction would be contrary to any obligation
of the Trust or the Owner Trustee under this Agreement or any of the other Basic
Documents or would be contrary to Section 2.3, nor shall the Owner Trustee be
obligated to follow any such direction, if given.

     SECTION 4.5. Majority Control. Except as expressly provided herein, any
action that may be taken by the Certificateholders under this Agreement may be
taken by the Certificateholders holding not less than a majority of the
Percentage Interests evidenced by the Certificates. Except as expressly provided
herein, any written notice of the Certificateholders delivered pursuant to this
Agreement shall be effective if signed by holders of Certificates evidencing not
less than a majority of the Percentage Interests evidenced by the Certificates
at the time of the delivery of such notice.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

     SECTION 5.1. [Reserved].

     SECTION 5.2. Application of Trust Funds. (a) Distributions on the
Certificate shall be made in accordance with the provisions of the Indenture and
the Sale and Servicing Agreement. Subject to the lien of the Indenture, the
Owner Trustee shall promptly distribute to the Certificateholder all other
amounts (if any) received by the Issuer or the Owner Trustee in respect of the
Trust Property. After the termination of the Indenture in accordance with its
terms, the Owner Trustee shall distribute all amounts received (if any) by the
Issuer and the Owner Trustee in respect of the Trust Property at the direction
of the Certificateholder.

     (b) On each Payment Date, the Owner Trustee shall send to each
Certificateholder (other than the Depositor) as of the related Record Date the
statement provided to the Owner Trustee by the Servicer pursuant to Section 4.9
of the Sale and Servicing Agreement with respect to such Payment Date.

     (c) In the event that any withholding tax is imposed on the Trust’s payment
(or allocations of income) to a Certificateholder, such tax shall reduce the
amount otherwise distributable to such Certificateholder in accordance with this
Section 5.2. The Owner Trustee is hereby authorized and directed to retain from
amounts otherwise distributable to the Certificateholders sufficient funds for
the payment of any such withholding tax that is legally owed by the Trust (but
such authorization shall not prevent the Owner Trustee from contesting any such
tax in appropriate proceedings, and withholding payment of such tax, if
permitted by law, pending the outcome of such proceedings). The amount of any
withholding tax imposed with respect to a Certificateholder shall be treated as
cash distributed to such Certificateholder at the time it is withheld by the
Trust and remitted to the appropriate taxing authority. If there is a
possibility that withholding tax is payable with respect to a distribution (such
as a distribution to a non-U.S. Certificateholder), the Owner Trustee may, in
its sole discretion, withhold such amounts in accordance with this paragraph
(c). In the event that a Certificateholder wishes to apply for a refund of any
such withholding tax, the Owner Trustee shall reasonably cooperate

10

--------------------------------------------------------------------------------



with such Certificateholder in making such claim so long as such
Certificateholder agrees to reimburse the Owner Trustee for any out-of-pocket
expenses incurred.

     SECTION 5.3. Method of Payment. Subject to Section 8.1(c), distributions
required to be made to Certificateholders on any Payment Date shall be made to
each Certificateholder of record on the preceding Record Date either by wire
transfer, in immediately available funds, to the account of such
Certificateholder at a bank or other entity having appropriate facilities
therefor, if (i) such Certificateholder shall have provided to the Owner Trustee
and Indenture Trustee appropriate written instructions at least five (5)
Business Days prior to such Payment Date and such Certificateholder’s
Certificates in the aggregate evidence a denomination of not less than thirty
percent (30%) Percentage Interest, or (ii) such Certificateholder is the
Depositor or, if not, by check mailed to such Certificateholder at the address
designated by such Certificateholder to the Owner Trustee and Indenture Trustee
in writing.

     SECTION 5.4. No Segregation of Monies; No Interest. Subject to Section 5.2,
monies received by the Owner Trustee hereunder need not be segregated in any
manner except to the extent required by law, the Indenture or the Sale and
Servicing Agreement, and may be deposited under such general conditions as may
be prescribed by law, and the Owner Trustee shall not be liable for any interest
thereon.

     SECTION 5.5. Accounting and Reports to Noteholders, Certificateholders,
Internal Revenue Service and Others. The Trust shall, based on information
provided by or on behalf of the Depositor, (a) maintain (or cause to be
maintained) the books of the Trust on a calendar year basis and the accrual
method of accounting, (b) deliver (or cause to be delivered) to each
Certificateholder, as may be required by the Code and applicable Treasury
Regulations, such information as may be required (including Schedule K-1 if the
Trust is treated as a partnership for federal income tax purposes) to enable
each Certificateholder to prepare its federal and State income tax returns, (c)
prepare (or cause to be prepared), file (or cause to be filed) such tax returns
relating to the Trust (including a partnership information return, IRS Form 1065
if the Trust is treated as a partnership for federal income tax purposes) and
make such elections as may from time to time be required or appropriate under
any applicable State or federal statute or rule or regulation thereunder so as
to prevent the Trust from being taxed as a corporation, (d) cause such tax
returns to be signed in the manner required by law and (e) collect or cause to
be collected any withholding tax as described in and in accordance with Section
5.2(c) with respect to income or distributions to Certificateholders. If the
Trust is treated as a partnership for federal tax purposes the Trust shall elect
under Section 1278 of the Code to include in income currently any market
discount that accrues with respect to the Receivables. The Trust shall not make
the election provided under Section 754 of the Code.

     SECTION 5.6. Signature on Returns; Tax Matters Partner. (a) The Servicer
shall prepare (or cause to be prepared) and the Depositor shall sign, on behalf
of the Trust, the tax returns of the Trust, if any, unless applicable law
requires a Certificateholder to sign such documents.

     (b) In the event that the Trust is designated as a partnership for federal
income tax purposes, the Depositor shall be designated the “tax matters partner”
of the Trust pursuant to Section 6231(a)(7)(A) of the Code.

11

--------------------------------------------------------------------------------



ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

     SECTION 6.1. General Authority. The Owner Trustee is authorized and
directed to execute and deliver on behalf of the Trust the Basic Documents to
which the Trust is to be a party and each certificate or other document attached
as an exhibit to or contemplated by the Basic Documents to which the Trust is to
be a party and any amendment or other agreement, in each case, in such form as
the Depositor shall approve, as evidenced conclusively by the Owner Trustee’s
execution thereof and the Depositor’s execution of this Agreement, and to direct
the Indenture Trustee to authenticate and deliver (i) Class A-1 Notes in the
aggregate principal amount of $242,000,000, (ii) Class A-2 Notes in the
aggregate principal amount of $250,000,000, (iii) Class A-3 Notes in the
aggregate principal amount of $347,000,000, (iv) Class A-4 Notes in the
aggregate principal amount of $133,502,000 and (v) Class B Notes, in the
aggregate principal amount of $27,499,000. In addition to the foregoing, the
Owner Trustee is authorized to take all actions required of the Trust pursuant
to the Basic Documents. The Owner Trustee is further authorized from time to
time to take such action on behalf of the Trust as is permitted by the Basic
Documents and which the Servicer or the Administrator directs with respect to
the Basic Documents, except to the extent that this Agreement expressly requires
the consent of Certificateholders for such action.

     SECTION 6.2. General Duties. Subject to Section 4.1 hereof, it shall be the
duty of the Owner Trustee to discharge (or cause to be discharged) all of its
responsibilities pursuant to the terms of this Agreement and the other Basic
Documents to which the Trust is a party and to administer the Trust in the
interest of the Certificateholders, subject to the Lien of the Indenture and in
accordance with the provisions of this Agreement and the other Basic Documents.
Notwithstanding anything else to the contrary in this Agreement, the Owner
Trustee shall be deemed to have discharged its duties and responsibilities
hereunder and under the Basic Documents to the extent the Administrator is
required in the Administration Agreement to perform any act or to discharge such
duty of the Owner Trustee or the Trust hereunder or under any other Basic
Document, and the Owner Trustee shall not be held liable for the default or
failure of the Administrator to carry out its obligations under the
Administration Agreement. Except as expressly provided in the Basic Documents,
the Owner Trustee shall have no obligation to administer, service or collect the
Receivables or to maintain, monitor or otherwise supervise the administration,
servicing or collection of the Receivables.

     SECTION 6.3. Action upon Instruction. (a) Subject to Article IV, and in
accordance with the terms of the Basic Documents, a majority of the Percentage
Interests evidenced by the Certificates may, by written instruction, direct the
Owner Trustee in the management of the Trust.

     (b) The Owner Trustee shall not be required to take any action hereunder or
under any Basic Document if the Owner Trustee shall have reasonably determined,
or shall have been advised by counsel, that such action is likely to result in
liability on the part of the Owner Trustee or is contrary to the terms hereof or
of any other Basic Document or is otherwise contrary to law.

12

--------------------------------------------------------------------------------



     (c) Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or any
other Basic Document, the Owner Trustee shall promptly give notice (in such form
as shall be appropriate under the circumstances) to the Certificateholders
requesting instruction as to the course of action to be adopted, and to the
extent the Owner Trustee acts in good faith in accordance with any written
instruction of the Certificateholders received, the Owner Trustee shall not be
liable on account of such action to any Person. If the Owner Trustee shall not
have received appropriate instruction within ten (10) days of such notice (or
within such shorter period of time as reasonably may be specified in such notice
or may be necessary under the circumstances) it may, but shall be under no duty
to, take or refrain from taking such action, not inconsistent with this
Agreement or the other Basic Documents, as it shall deem to be in the best
interests of the Certificateholders, and shall have no liability to any Person
for such action or inaction.

     (d) In the event the Owner Trustee is unsure as to the application of any
provision of this Agreement or any other Basic Document or any such provision is
ambiguous as to its application, or is, or appears to be, in conflict with any
other applicable provision, or in the event that this Agreement permits any
determination by the Owner Trustee or is silent or is incomplete as to the
course of action that the Owner Trustee is required to take with respect to a
particular set of facts, the Owner Trustee may give notice (in such form as
shall be appropriate under the circumstances) to the Certificateholders
requesting instruction and, to the extent that the Owner Trustee acts or
refrains from acting in good faith in accordance with any such instruction
received, the Owner Trustee shall not be liable, on account of such action or
inaction, to any Person. If the Owner Trustee shall not have received
appropriate instruction within ten (10) days of such notice (or within such
shorter period of time as reasonably may be specified in such notice or may be
necessary under the circumstances) it may, but shall be under no duty to, take
or refrain from taking such action not inconsistent with this Agreement or the
other Basic Documents, as it shall deem to be in the best interests of the
Certificateholders, and shall have no liability to any Person for such action or
inaction.

     SECTION 6.4. No Duties Except as Specified in this Agreement or in
Instructions. The Owner Trustee shall not have any duty or obligation to manage,
make any payment with respect to, register, record, sell, dispose of, or
otherwise deal with the Trust Property, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Owner Trustee or the Trust is a party, except as expressly provided
by the terms of this Agreement or in any document or written instruction
received by the Owner Trustee pursuant to Section 6.3; and no implied duties or
obligations shall be read into this Agreement or any other Basic Document
against the Owner Trustee. The Owner Trustee shall have no responsibility for
filing any financing or continuation statement in any public office at any time
or to otherwise perfect or maintain the perfection of any security interest or
Lien granted to it hereunder or to prepare or file any Commission filing for the
Trust or to record this Agreement or any other Basic Document. Notwithstanding
any Person’s right to instruct the Owner Trustee, neither the Owner Trustee nor
any agent, employee, director or officer of the Owner Trustee shall have any
obligation to execute any certificates or other documents required pursuant to
the Sarbanes-Oxley Act of 2002 or the rules and regulations promulgated
thereunder, and the refusal to comply with any such instructions shall not
constitute a default or breach under any Basic Document. The Owner Trustee
nevertheless agrees that it will, at its own cost and expense, promptly take all
action as may be necessary to discharge any Lien (other than the Lien of the

13

--------------------------------------------------------------------------------



Indenture) on any part of the Trust Property that results from actions by, or
claims against, the Owner Trustee that are not related to the ownership or the
administration of the Trust Property.

     SECTION 6.5. No Action Except Under Specified Documents or Instructions.
The Owner Trustee shall not manage, control, use, sell, dispose of or otherwise
deal with any part of the Trust Property except (i) in accordance with the
powers granted to and the authority conferred upon the Owner Trustee pursuant to
this Agreement, (ii) in accordance with the other Basic Documents to which the
Trust or the Owner Trust is a party and (iii) in accordance with any document or
instruction delivered to the Owner Trustee pursuant to Section 6.3. Neither the
Depositor nor the Certificateholders shall direct the Trustee to take any action
that would violate the provisions of this Section 6.5.

     SECTION 6.6. Restrictions. The Owner Trustee shall not take any action (a)
that is inconsistent with the purposes of the Trust set forth in Section 2.3 or
(b) that, to the actual knowledge of the Owner Trustee, would (i) affect the
treatment of the Notes as indebtedness for federal income or Applicable Tax
State income or franchise tax purposes, (ii) be deemed to cause a taxable
exchange of the Notes for federal income or Applicable Tax State income or
franchise tax purposes or (iii) cause the Trust or any portion thereof to be
treated as an association (or publicly traded partnership) taxable as a
corporation for federal income or Applicable Tax State income or franchise tax
purposes. The Certificateholders shall not direct the Owner Trustee to take
action that would violate the provisions of this Section 6.6.

     SECTION 6.7. Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all monies actually received by it constituting part of the
Trust Property upon the terms of this Agreement and the other Basic Documents to
which the Owner Trustee is a party. The Owner Trustee shall not be answerable or
accountable hereunder or under any other Basic Document under any circumstances,
except (i) for its own willful misconduct, bad faith or negligence or (ii) in
the case of the inaccuracy of any representation or warranty contained in
Section 6.9 expressly made by the Owner Trustee. In particular, but not by way
of limitation (and subject to the exceptions set forth in the preceding
sentence):

     (a) the Owner Trustee shall not be liable for any error of judgment made by
a Responsible Officer of the Owner Trustee;

     (b) the Owner Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the instructions
of any Certificateholder, the Indenture Trustee, the Depositor, the
Administrator or the Servicer;

     (c) no provision of this Agreement or any other Basic Document shall
require the Owner Trustee to expend or risk funds or otherwise incur any
financial liability in the performance of any of its rights or powers hereunder
or under any other Basic Document if the Owner Trustee shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured or provided to it;

14

--------------------------------------------------------------------------------



     (d) under no circumstances shall the Owner Trustee be liable for
indebtedness evidenced by or arising under any of the Basic Documents, including
the principal of and interest on the Notes or amounts payable or distributable
on the Certificates;

     (e) the Owner Trustee shall not be responsible for or in respect of the
validity or sufficiency of this Agreement or for the due execution hereof by the
Depositor or for the form, character, genuineness, sufficiency, value or
validity of any of the Trust Property, or for or in respect of the validity or
sufficiency of the other Basic Documents, other than the certificate of
authentication on the Certificates, and the Owner Trustee shall in no event
assume or incur any liability, duty, or obligation to any Noteholder or to any
Certificateholder, other than as expressly provided for herein and in the other
Basic Documents;

     (f) the Owner Trustee shall not be liable for the default or misconduct of
the Servicer, the Administrator, the Depositor or the Indenture Trustee under
any of the Basic Documents or otherwise and the Owner Trustee shall have no
obligation or liability to perform the obligations of the Trust under this
Agreement or the other Basic Documents that are required to be performed by the
Administrator under the Administration Agreement, the Indenture Trustee under
the Indenture or the Depositor or the Servicer under the Sale and Servicing
Agreement; and

     (g) the Owner Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement, or to institute, conduct or
defend any litigation under this Agreement or otherwise or in relation to this
Agreement or any other Basic Document, at the request, order or direction of any
of the Certificateholders, unless such Certificateholders have offered to the
Owner Trustee reasonable security or indemnity against the costs, expenses and
liabilities that may be incurred by the Owner Trustee therein or thereby.

     The right of the Owner Trustee to perform any discretionary act enumerated
in this Agreement or in any other Basic Document shall not be construed as a
duty, and the Owner Trustee shall not be answerable for other than its willful
misconduct, bad faith or negligence in the performance of any such act.

     SECTION 6.8. Furnishing of Documents. The Owner Trustee shall furnish to
the Certificateholders, promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Basic Documents.

     SECTION 6.9. Representations and Warranties. (a) The Owner Trustee hereby
represents and warrants to the Depositor, for the benefit of the
Certificateholders, that:

     (i) It is a Delaware limited purpose trust company duly organized and
validly existing in good standing under the laws of the State of Delaware. It
has all requisite corporate power and authority to execute, deliver and perform
its obligations under this Agreement.

15

--------------------------------------------------------------------------------



     (ii) It has taken all corporate action necessary to authorize the execution
and delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

     (iii) Neither the execution nor the delivery by it of this Agreement, nor
the consummation by it of the transactions contemplated hereby nor compliance by
it with any of the terms or provisions hereof will contravene any federal or
Delaware State law, governmental rule or regulation governing the banking or
trust powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws or any indenture,
mortgage, contract, agreement or instrument to which it is a party or by which
any of its properties may be bound.

     SECTION 6.10. Reliance; Advice of Counsel. (a) The Owner Trustee may rely
upon, shall be protected in relying upon, and shall incur no liability to anyone
in acting upon, any signature, instrument, notice, resolution, request, consent,
order, certificate, report, opinion, bond, or other document or paper believed
by it to be genuine and believed by it to be signed by the proper party or
parties. The Owner Trustee may accept a certified copy of a resolution of the
board of directors or other governing body of any party as conclusive evidence
that such resolution has been duly adopted by such body and that the same is in
full force and effect. As to any fact or matter the method of determination of
which is not specifically prescribed herein, the Owner Trustee may for all
purposes hereof rely on a certificate, signed by the president or any vice
president or by the treasurer or other authorized officers of the relevant
party, as to such fact or matter and such certificate shall constitute full
protection to the Owner Trustee for any action taken or omitted to be taken by
it in good faith in reliance thereon.

     (b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the other
Basic Documents, the Owner Trustee (i) may act directly or through its agents or
attorneys pursuant to agreements entered into with any of them, and the Owner
Trustee shall not be liable for the conduct or misconduct of such agents or
attorneys if such agents or attorneys shall have been selected by the Owner
Trustee with reasonable care, and (ii) may consult with counsel, accountants and
other skilled Persons to be selected with reasonable care and employed by it.
The Owner Trustee shall not be liable for anything done, suffered or omitted in
good faith by it in accordance with the written opinion or advice of any such
counsel, accountants or other such Persons and not contrary to this Agreement or
any other Basic Document.

     SECTION 6.11. Not Acting in Individual Capacity. Except as provided in this
Article VI, in accepting the trusts hereby created, Wells Fargo Delaware Trust
Company acts solely as Owner Trustee hereunder and not in its individual
capacity, and all Persons having any claim against the Owner Trustee by reason
of the transactions contemplated by this Agreement or any other Basic Document
shall look only to the Trust Property for payment or satisfaction thereof.

     SECTION 6.12. Owner Trustee Not Liable for Certificates or Receivables. The
recitals contained herein and in the Certificates (other than the signature and
countersignature of the Owner Trustee on the Certificates) shall be taken as the
statements of the Depositor, and the Owner Trustee assumes no responsibility for
the correctness thereof. The Owner Trustee makes

16

--------------------------------------------------------------------------------



no representations as to the validity or sufficiency of this Agreement, of any
other Basic Document or of the Certificates (other than the signature and
countersignature of the Owner Trustee on the Certificates) or the Notes, or of
any Receivable or related documents. The Owner Trustee shall at no time have any
responsibility or liability for or with respect to the legality, validity and
enforceability of any Receivable, or the perfection and priority of any security
interest created by any Receivable in any Financed Vehicle or the maintenance of
any such perfection and priority, or for or with respect to the sufficiency of
the Trust Property or its ability to generate the payments to be distributed to
Certificateholders under this Agreement or the Noteholders under the Indenture,
including, without limitation: the existence, condition and ownership of any
Financed Vehicle; the existence and enforceability of any insurance thereon; the
existence and contents of any Receivable on any computer or other record
thereof; the validity of the assignment of any Receivable to the Trust or any
intervening assignment; the completeness of any Receivable; the performance or
enforcement of any Receivable; the compliance by the Depositor or the Servicer
with any warranty or representation made under any Basic Document or in any
related document, or the accuracy of any such warranty or representation, or any
action of the Indenture Trustee, the Administrator or the Servicer or any
subservicer taken in the name of the Owner Trustee.

     SECTION 6.13. Owner Trustee May Own Certificates and Notes. Wells Fargo
Delaware Trust Company, in its individual or any other capacity, may become the
owner or pledgee of Certificates or Notes and may deal with the Depositor, the
Servicer, the Administrator and the Indenture Trustee in banking transactions
with the same rights as they would have if it was not the Owner Trustee.

ARTICLE VII

COMPENSATION AND INDEMNITY OF OWNER TRUSTEE

     SECTION 7.1. Owner Trustee’s Fees and Expenses. The Servicer, pursuant to
the Sale and Servicing Agreement, shall pay to the Owner Trustee as compensation
for its services hereunder such fees as have been separately agreed upon prior
to the date hereof between the Servicer and the Owner Trustee, and the Servicer
pursuant to the Sale and Servicing Agreement shall reimburse the Owner Trustee
for its other reasonable expenses hereunder, including the reasonable
compensation, expenses and disbursements of such agents, representatives,
experts and counsel as the Owner Trustee may employ in connection with the
exercise and performance of its rights and its duties hereunder. The Servicer
shall indemnify the Owner Trustee pursuant to the Sale and Servicing Agreement.

     SECTION 7.2. Payments to Owner Trustee. Any amounts paid to the Owner
Trustee pursuant to this Article VII shall be deemed not to be a part of the
Trust Property immediately after such payment.

17

--------------------------------------------------------------------------------



ARTICLE VIII

TERMINATION

     SECTION 8.1. Termination of the Trust. (a) The Trust shall dissolve and
wind up, (i) upon the maturity or other liquidation of the last remaining
Receivable and the disposition of any amounts received upon such maturity or
liquidation, (ii) upon the payment to the Noteholders and the Certificateholders
of all amounts required to be paid to them pursuant to the terms of the
Indenture, the Sale and Servicing Agreement, Article V and Section 8.2, or (iii)
upon the entry of an order for the dissolution of the Trust from a court of
competent jurisdiction. Any Insolvency Event, liquidation, dissolution, death or
incapacity with respect to any Certificateholder shall not (x) operate to
terminate this Agreement or dissolve and/or terminate the Trust, nor (y) entitle
such Certificateholder’s legal representatives or heirs to claim an accounting
or to take any action or proceeding in any court for a partition or winding up
of all or any part of the Trust or Trust Property nor (z) otherwise affect the
rights, obligations and liabilities of the parties hereto. Upon dissolution of
the Trust, the Owner Trustee shall wind up the business and affairs of the Trust
as required by Section 3808 of the Statutory Trust Statute.

     (b) Except as provided in Section 8.1(a), neither the Depositor nor any
Certificateholder shall be entitled to revoke or terminate the Trust.

     (c) Notice of any dissolution of the Trust, specifying the Payment Date
upon which the Certificateholders shall surrender their Certificates to the
Owner Trustee for payment of the final distribution and cancellation, shall be
given by the Owner Trustee by letter to Certificateholders mailed within five
(5) Business Days of receipt of notice of such dissolution from the Servicer,
stating (i) the Payment Date upon or with respect to which final payment of the
Certificates shall be made upon presentation and surrender of the Certificates
at the office of the Owner Trustee therein designated, (ii) the amount of any
such final payment (after reservation of sums sufficient to pay all claims and
obligations, if any, known to the Owner Trustee and payable by the Trust) and
(iii) that the Record Date otherwise applicable to such Payment Date is not
applicable, payments being made only upon presentation and surrender of the
Certificates at the office of the Owner Trustee therein specified. Upon
presentation and surrender of the Certificates, the Owner Trustee shall cause to
be distributed to Certificateholders amounts distributable on such Payment Date
pursuant to Section 5.2. Upon the satisfaction and discharge of the Indenture,
and receipt of a certificate from the Indenture Trustee stating that all
Noteholders have been paid in full and that the Indenture Trustee is aware of no
claims remaining against the Trust in respect of the Indenture and the Notes,
the Owner Trustee, in the absence of actual knowledge of any other claim against
the Trust, shall be deemed to have made reasonable provision to pay all claims
and obligations (including conditional, contingent or unmatured obligations) for
purposes of Section 3808(e) of the Statutory Trust Statute.

     In the event that all of the Certificateholders shall not surrender their
Certificates for cancellation within six (6) months after the date specified in
the above mentioned written notice, the Owner Trustee shall give a second
written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto. If within one year after the second notice all the Certificates shall
not have been surrendered for cancellation, the Owner Trustee may take
appropriate steps, or may appoint an agent to take

18

--------------------------------------------------------------------------------



appropriate steps, to contact the remaining Certificateholders concerning
surrender of their Certificates and the cost thereof shall be paid out of the
funds and other assets that shall remain subject to this Agreement. Subject to
applicable escheat laws, any funds remaining in the Trust after exhaustion of
such remedies shall be distributed by the Owner Trustee to the Depositor.

     (d) Upon final distribution of any funds remaining in the Trust, the Owner
Trustee shall cause the Certificate of Trust to be cancelled by filing a
certificate of cancellation with the Secretary of State in accordance with the
provisions of Section 3810(d) of the Statutory Trust Statute whereupon the Trust
and this Agreement shall terminate.

ARTICLE IX

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

     SECTION 9.1. Eligibility Requirements for Owner Trustee. (a) The Owner
Trustee shall at all times (i) be authorized to exercise corporate trust powers;
(ii) have (or shall have a parent that has) a combined capital and surplus of at
least $50,000,000 and shall be subject to supervision or examination by federal
or state authorities; and (iii) shall have (or shall have a parent that has) a
long-term debt rating of investment grade by each of the Rating Agencies or be
otherwise acceptable to the Rating Agencies. If such corporation shall publish
reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purpose of
this Section 9.1, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. In case at any time the Owner Trustee shall
cease to be eligible in accordance with the provisions of this Section 9.1, the
Owner Trustee shall resign immediately in the manner and with the effect
specified in Section 9.2.

     (b) The Owner Trustee shall at all times be an institution satisfying the
provisions of Section 3807(a) of the Statutory Trust Statute.

     SECTION 9.2. Resignation or Removal of Owner Trustee. (a) The Owner Trustee
may at any time resign and be discharged from the trusts hereby created by
giving written notice thereof to the Administrator and the Depositor, and will
provide to the Depositor in writing and in form and substance reasonably
satisfactory to the Depositor, all information reasonably requested by the
Depositor in order to comply with its reporting obligation under the Exchange
Act with respect to the resignation of the Owner Trustee. Upon receiving such
notice of resignation, the Administrator shall promptly appoint a successor
Owner Trustee by written instrument, in duplicate, one copy of which instrument
shall be delivered to the resigning Owner Trustee and one copy to the applicable
successor Owner Trustee. If no successor Owner Trustee shall have been so
appointed and have accepted appointment within thirty (30) days after the giving
of such notice of resignation, the resigning Owner Trustee may petition any
court of competent jurisdiction for the appointment of a successor Owner
Trustee; provided, however, that such right to appoint or to petition for the
appointment of any such successor shall in no event relieve the resigning Owner
Trustee from any obligations otherwise imposed on it under the Basic Documents
until such successor has in fact assumed such appointment.

19

--------------------------------------------------------------------------------



     (b) If at any time the Owner Trustee shall cease to be eligible in
accordance with the provisions of Section 9.1 or resigns pursuant to Section 9.2
of this Agreement and the ineligible or non-resigning Owner Trustee shall fail
to resign after written request therefor by the Administrator, or if at any time
the Owner Trustee shall be legally unable to act, or if at any time an
Insolvency Event with respect to the Owner Trustee shall have occurred and be
continuing, then the Administrator may remove the Owner Trustee. If at any time
the Owner Trustee shall fail to comply with any of its obligations under Section
9.2 or Section 9.4 of this Agreement or Article X of the Sale and Servicing
Agreement during the period that the Depositor is required to file Exchange Act
Reports with respect to the Trust and such failure is not remedied within the
lesser of ten calendar days and the period of time in which the related Exchange
Act Report is required to be filed (without taking into account any extensions),
then the Depositor may remove the Owner Trustee. If the Administrator or
Depositor shall remove the Owner Trustee under the authority of the immediately
preceding sentence, the Administrator shall promptly appoint a successor Owner
Trustee, by written instrument, in triplicate, one copy of which instrument
shall be delivered to the outgoing Owner Trustee so removed, one copy to the
successor Owner Trustee, and one copy to the Depositor, together with the basis
for removal and shall pay all fees owed to the outgoing Owner Trustee.

     (c) Any resignation or removal of an Owner Trustee and appointment of a
successor Owner Trustee pursuant to any of the provisions of this Section 9.2
shall not become effective until acceptance of appointment by the successor
Owner Trustee pursuant to Section 9.3, payment of all fees and expenses owed to
the outgoing Owner Trustee and the filing of a certificate of amendment to the
Certificate of Trust if required by the Statutory Trust Statute. The
Administrator shall provide notice of such resignation or removal of the Owner
Trustee to the Certificateholders, the Indenture Trustee, the Noteholders and
each of the Rating Agencies.

     SECTION 9.3. Successor Owner Trustee. (a) Any successor Owner Trustee
appointed pursuant to Section 9.2 shall execute, acknowledge and deliver to the
Administrator and to its predecessor Owner Trustee an instrument accepting such
appointment under this Agreement and deliver to the Depositor in writing and in
form and substance reasonably satisfactory to the Depositor, all information
reasonably requested by the Depositor in order to comply with its reporting
obligation under the Exchange Act with respect to the successor Owner Trustee.
Upon the resignation or removal of the predecessor Owner Trustee becoming
effective pursuant to Section 9.2, such successor Owner Trustee, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties, and obligations of its predecessor under this Agreement, with
like effect as if originally named as Owner Trustee. The predecessor Owner
Trustee shall, upon payment of its fees and expenses, deliver to the successor
Owner Trustee all documents and statements and monies held by it under this
Agreement, and the Administrator and the predecessor Owner Trustee shall execute
and deliver such instruments and do such other things as may reasonably be
required for fully and certainly vesting and confirming in the successor Owner
Trustee all such rights, powers, duties, and obligations.

     (b) No successor Owner Trustee shall accept appointment as provided in this
Section 9.3 unless, at the time of such acceptance, such successor Owner Trustee
shall be eligible pursuant to Section 9.1.

20

--------------------------------------------------------------------------------



     (c) Upon acceptance of appointment by a successor Owner Trustee pursuant to
this Section 9.3, the Administrator shall mail notice of the successor of such
Owner Trustee to all Certificateholders, the Servicer, the Indenture Trustee,
the Noteholders and the Rating Agencies. If the Administrator shall fail to mail
such notice within ten (10) days after acceptance of such appointment by the
successor Owner Trustee, the successor Owner Trustee shall cause such notice to
be mailed at the expense of the Administrator.

     (d) Any successor Owner Trustee appointed hereunder shall file the
amendments to the Certificate of Trust with the Secretary of State identifying
the name and principal place of business of such successor Owner Trustee in the
State of Delaware.

     SECTION 9.4. Merger or Consolidation of Owner Trustee. Any corporation into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall, without the execution or filing of any instrument or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, be the successor of the Owner Trustee hereunder;
provided that such corporation shall be eligible pursuant to Section 9.1; and
provided further, that (i) the Owner Trustee shall mail notice of such merger or
consolidation to the Rating Agencies and the Depositor not less than fifteen
(15) days prior to the effective date thereof, (ii) the Owner Trustee shall file
an amendment to the Certificate of Trust as required by Section 9.3 and (iii)
the Owner Trustee will provide the Depositor in writing and in form and
substance reasonably satisfactory to the Depositor, all information reasonably
requested by the Depositor in order to comply with its reporting obligation
under the Exchange Act with respect to the successor Owner Trustee.

     SECTION 9.5. Appointment of Co-Trustee or Separate Trustee. (a)
Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Property or any Financed Vehicle may at the time be located, the
Administrator and the Owner Trustee acting jointly shall have the power and
shall execute and deliver all instruments to appoint one or more Persons
approved by the Owner Trustee to act as co-trustee, jointly with the Owner
Trustee, or as separate trustee or separate trustees, of all or any part of the
Trust, and to vest in such Person, in such capacity, such title to the Trust
Property, or any part thereof, and, subject to the other provisions of this
Section 9.5, such powers, duties, obligations, rights and trusts as the
Administrator and the Owner Trustee may consider necessary or desirable. If the
Administrator shall not have joined in such appointment within fifteen (15) days
after the receipt by it of a request so to do, the Owner Trustee alone shall
have the power to make such appointment. No co-trustee or separate trustee under
this Agreement shall be required to meet the terms of eligibility as a successor
trustee pursuant to Section 9.1 and no notice of the appointment of any
co-trustee or separate trustee shall be required pursuant to Section 9.3.

     (b) Each separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:

     (i) all rights, powers, duties, and obligations conferred or imposed upon
the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee

21

--------------------------------------------------------------------------------



and such separate trustee or co-trustee jointly (it being understood that such
separate trustee or co-trustee is not authorized to act separately without the
Owner Trustee joining in such act), except to the extent that under any law of
any jurisdiction in which any particular act or acts are to be performed, the
Owner Trustee shall be incompetent or unqualified to perform such act or acts,
in which event such rights, powers, duties, and obligations (including the
holding of title to the Trust or any portion thereof in any such jurisdiction)
shall be exercised and performed singly by such separate trustee or co-trustee,
but solely at the direction of the Owner Trustee;

     (ii) no trustee under this Agreement shall be personally liable by reason
of any act or omission of any other trustee under this Agreement; and

     (iii) the Administrator and the Owner Trustee acting jointly may at any
time accept the resignation of or remove any separate trustee or co-trustee.

     (c) Any notice, request or other writing given to the Owner Trustee shall
be deemed to have been given to each of the then separate trustees and
co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee or co-trustee shall refer to this Agreement and
the conditions of this Article IX. Each separate trustee and co-trustee, upon
its acceptance of the trusts conferred, shall be vested with the estates or
property specified in its instrument of appointment, either jointly with the
Owner Trustee or separately, as may be provided therein, subject to all the
provisions of this Agreement, specifically including every provision of this
Agreement relating to the conduct of, affecting the liability of, or affording
protection to, the Owner Trustee. Each such instrument shall be filed with the
Owner Trustee and a copy thereof given to the Administrator.

     (d) Any separate trustee or co-trustee may at any time appoint the Owner
Trustee as its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee.

     SECTION 9.6. Compliance with Statutory Trust Statute. Notwithstanding
anything herein to the contrary, the Trust shall at all times have at least one
trustee which meets the requirements of Section 3807(a) of the Statutory Trust
Statute.

22

--------------------------------------------------------------------------------



ARTICLE X

MISCELLANEOUS

     SECTION 10.1. Amendments. (a) This Agreement may be amended by the
Depositor and the Owner Trustee, with prior written notice to the Rating
Agencies and the Indenture Trustee, without the consent of any of the
Noteholders or the Certificateholders, to cure any ambiguity, to correct or
supplement any provisions in this Agreement inconsistent with any other
provision of this Agreement or for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions in this Agreement;
provided, however, that such action shall not, as evidenced by an Opinion of
Counsel satisfactory to the Owner Trustee and the Indenture Trustee, adversely
affect in any material respect the interests of any Noteholder or
Certificateholder; and provided further that an Opinion of Counsel shall be
furnished to the Indenture Trustee and the Owner Trustee to the effect that such
amendment (A) will not materially adversely affect the federal or any Applicable
Tax State income or franchise taxation of any outstanding Note or Certificate,
or any Noteholder or Certificateholder and (B) will not cause the Trust to be
taxable as a corporation for federal or any Applicable Tax State income or
franchise tax purposes.

     (b) This Agreement may also be amended from time to time by the Depositor
and the Owner Trustee, with prior written notice to the Rating Agencies and the
Indenture Trustee, with the consent of (i) the holders of Notes evidencing not
less than a majority of the principal amount of the Notes Outstanding and (ii)
the holders of Certificates evidencing not less than a majority of the
Percentage Interests evidenced by the Certificates, for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders; provided, however, that no such amendment shall (i)
increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
Receivables or distributions that are required to be made for the benefit of the
Noteholders or the Certificateholders, or (ii) reduce the aforesaid percentage
of the principal amount of the Notes Outstanding and the Percentage Interests
required to consent to any such amendment, without the consent of all the
Noteholders and Certificateholders affected thereby; and provided further, that
an Opinion of Counsel shall be furnished to the Indenture Trustee and the Owner
Trustee to the effect that such amendment (A) will not materially adversely
affect the federal or any Applicable Tax State income or franchise taxation of
any outstanding Note or Certificate, or any Noteholder or Certificateholder and
(B) will not cause the Trust to be taxable as a corporation for federal or any
Applicable Tax State income or franchise tax purposes.

     (c) Promptly after the execution of any such amendment, the Owner Trustee
shall furnish written notification of the substance of such amendment or consent
to each Certificateholder, the Indenture Trustee and each of the Rating
Agencies.

     (d) It shall not be necessary for the consent of Certificateholders, the
Noteholders or the Indenture Trustee pursuant to this Section 10.1 to approve
the particular form of any proposed amendment or consent, but it shall be
sufficient if such consent shall approve the substance thereof. The manner of
obtaining such consents (and any other consents of Certificateholders provided
for in this Agreement or in any other Basic Document) and of

23

--------------------------------------------------------------------------------



evidencing the authorization of the execution thereof by Certificateholders
shall be subject to such reasonable requirements as the Owner Trustee may
prescribe.

     (e) Promptly after the execution of any amendment to the Certificate of
Trust, the Owner Trustee shall cause the filing of such amendment with the
Secretary of State.

     (f) Prior to the execution of any amendment to this Agreement or the
Certificate of Trust, the Owner Trustee shall be entitled to receive and rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement. The Owner Trustee may, but shall not
be obligated to, enter into any such amendment which affects the Owner Trustee’s
own rights, duties or immunities under this Agreement or otherwise.

     (g) In connection with the execution of any amendment to this Agreement or
any amendment to any other agreement to which the Trust is a party, the Owner
Trustee shall be entitled to receive and conclusively rely upon an Opinion of
Counsel to the effect that such amendment is authorized or permitted by the
Basic Documents and that all conditions precedent in the Basic Documents for the
execution and delivery thereof by the Trust or the Owner Trustee, as the case
may be, have been satisfied.

     SECTION 10.2. No Legal Title to Trust Property in Certificateholders.
Neither the Depositor nor the Certificateholders shall have legal title to any
part of the Trust Property. The Certificateholders shall be entitled to receive
distributions with respect to their undivided ownership interest therein only in
accordance with Articles V and VIII. No transfer, by operation of law or
otherwise, of any right, title, or interest of the Certificateholders to and in
their undivided ownership interest in the Trust Property shall operate to
terminate this Agreement or the trusts hereunder or entitle any transferee to an
accounting or to the transfer to it of legal title to any part of the Trust
Property.

     SECTION 10.3. Limitation on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Owner Trustee, the Depositor, the
Administrator, the Certificateholders, the Servicer and, to the extent expressly
provided herein, the Indenture Trustee and the Noteholders, and nothing in this
Agreement, whether express or implied, shall be construed to give to any other
Person any legal or equitable right, remedy or claim in the Trust Property or
under or in respect of this Agreement or any covenants, conditions or provisions
contained herein.

     SECTION 10.4. Notices. (a) Unless otherwise expressly specified or
permitted by the terms hereof, all notices shall be in writing and shall be
deemed given upon receipt by the intended recipient or three (3) Business Days
after mailing if mailed by certified mail, postage prepaid (except that notice
to the Owner Trustee shall be deemed given only upon actual receipt by the Owner
Trustee), if to the Owner Trustee, addressed to the respective Corporate Trust
Office; if to the Depositor, addressed to USAA Acceptance, LLC at the address of
its principal executive office first above written; or, as to each party, at
such other address as shall be designated by such party in a written notice to
each other party.

     (b) Any notice required or permitted to be given to a Certificateholder
shall be given by first-class mail, postage prepaid, at the address of such
Certificateholder as shall be

24

--------------------------------------------------------------------------------



designated by such party in a written notice to each other party. Any notice so
mailed within the time prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not such Certificateholder receives
such notice.

     SECTION 10.5. Severability. Any provision of this Agreement or the
Certificates that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
thereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

     SECTION 10.6. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

     SECTION 10.7. Successors and Assigns. All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, the
Depositor, the Owner Trustee and its successors and each Certificateholder and
its successors and permitted assigns, all as herein provided. Any request,
notice, direction, consent, waiver or other instrument or action by a
Certificateholder shall bind the successors and assigns of such
Certificateholder.

     SECTION 10.8. No Petition. The Owner Trustee (not in its individual
capacity but solely as Owner Trustee), and the Depositor solely in relation to
the Trust, by entering into this Agreement, and each Certificateholder, by
accepting a Certificate, hereby covenants and agrees that it will not, prior to
the date which is one year and one day after the Notes have been paid in full,
institute against the Depositor or the Trust, or join in any institution against
the Depositor or the Trust of, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any United
States federal or State bankruptcy or similar law in connection with any
obligations relating to the Certificates, the Notes, this Agreement or any of
the other Basic Documents.

     SECTION 10.9. No Recourse. Each Certificateholder, by accepting a
Certificate, acknowledges that such Certificateholder’s Certificates represent
beneficial interests in the Trust only and do not represent interests in or
obligations of the Depositor, the Servicer, the Administrator, the Owner
Trustee, the Indenture Trustee or any Affiliate thereof, and no recourse may be
had against such parties or their assets, except as may be expressly set forth
or contemplated in this Agreement, the Certificates or the other Basic
Documents.

     SECTION 10.10. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

     SECTION 10.11. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

25

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to
be duly executed by their respective officers hereunto duly authorized, as of
the day and year first above written.

  USAA ACCEPTANCE, LLC,   as Depositor         By: /s/ Edwin T. McQuiston    
Name: Edwin T. McQuiston     Title: Senior Vice President and       Treasurer


S-1

--------------------------------------------------------------------------------



WELLS FARGO DELAWARE
TRUST COMPANY,
as Owner Trustee

  By: /s/ Sandra Battaglia     Name: Sandra Battaglia     Title: Vice President


S-2

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF CERTIFICATE

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM. IN ADDITION, THE TRANSFER OF THIS
CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET FORTH IN
SECTION 3.4 OF THE AMENDED AND RESTATED TRUST AGREEMENT UNDER WHICH THIS
CERTIFICATE IS ISSUED (A COPY OF WHICH TRUST AGREEMENT IS AVAILABLE FROM THE
OWNER TRUSTEE UPON REQUEST), INCLUDING RECEIPT BY THE OWNER TRUSTEE OF AN
INVESTMENT LETTER IN WHICH THE TRANSFEREE MAKES CERTAIN REPRESENTATIONS.

THE CERTIFICATES MAY NOT BE ACQUIRED BY OR FOR THE ACCOUNT OF (I) AN EMPLOYEE
BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) WHETHER OR NOT SUBJECT TO THE
PROVISIONS OF TITLE I OF ERISA, (II) A PLAN DESCRIBED IN SECTION 4975(e)(1) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR (III) ANY ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF A PLAN’S INVESTMENT IN
THE ENTITY (EACH, A “BENEFIT PLAN”). BY ACCEPTING AND HOLDING THIS CERTIFICATE,
THE HOLDER THEREOF SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT IT IS
NOT A BENEFIT PLAN.

No. R-1
Percentage Interest: 100%

USAA AUTO OWNER TRUST 2008-2

ASSET BACKED CERTIFICATE

evidencing a beneficial interest in the Trust, as defined below. The property of
the Trust includes a pool of motor vehicle retail installment loans, secured by
security interests in the motor vehicles financed thereby, conveyed by USAA
Acceptance, LLC to the Trust. The property of the Trust has been pledged to the
Indenture Trustee pursuant to the Indenture to secure the payment of the Notes
issued thereunder.

(This Certificate is not a deposit, does not represent an interest in or
obligation of USAA Federal Savings Bank or any of its Affiliates and is not
insured by the Federal Deposit Insurance Corporation or any other entity.)

     THIS CERTIFIES THAT USAA Acceptance, LLC is the registered owner of a ONE
HUNDRED Percentage Interest of Asset Backed Certificates of USAA Auto Owner
Trust 2008-

A-1

--------------------------------------------------------------------------------



2 (the “Trust”) formed by USAA Acceptance, LLC, a Delaware limited liability
company (the “Depositor”).

     The Trust is governed pursuant to an Amended and Restated Trust Agreement,
dated as of April 29, 2008 (as from time to time amended, supplemented or
otherwise modified and in effect, the “Trust Agreement”), between the Depositor
and Wells Fargo Delaware Trust Company, a Delaware limited purpose trust
company, not in its individual capacity but solely as owner trustee (the “Owner
Trustee”), a summary of certain of the pertinent provisions of which is set
forth below. To the extent not otherwise defined herein, the capitalized terms
used herein have the meanings assigned to them in the Trust Agreement.

     This Certificate is one of the duly authorized Certificates designated as
“Asset Backed Certificates” (herein called the “Certificates”) which are issued
under and are subject to the terms, provisions and conditions of the Trust
Agreement, to which Trust Agreement the holder of this Certificate by virtue of
the acceptance hereof assents and by which such Certificateholder is bound. Also
issued under the Indenture, dated as of April 29, 2008 (as from time to time
amended, supplemented or otherwise modified and in effect, the “Indenture”),
between the Trust and The Bank of New York, as indenture trustee (in such
capacity, the “Indenture Trustee”), are the Notes designated as “Class A-1
2.99600% Asset Backed Notes”, “Class A-2 3.91% Asset Backed Notes”, “Class A-3
4.64% Asset Backed Notes”, “Class A-4 5.16% Asset Backed Notes” and “Class B
8.30% Asset Backed Notes” (collectively, the “Notes”). The property of the Trust
includes (i) a pool of motor vehicle retail installment loans for new and used
automobiles and light trucks and certain rights and obligations thereunder (the
“Receivables”); (ii) monies received thereunder on or after the Cut-off Date;
(iii) security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Trust in the Financed Vehicles;
(iv) rights to receive proceeds with respect to the Receivables from claims on
any theft, physical damage, credit life, credit disability or other insurance
policies covering Financed Vehicles or Obligors; (v) all of the rights to the
Receivable Files; (vi) the Trust Accounts, and all amounts, securities,
investments, investment property and other property deposited in or credited to
any of the foregoing, all securities entitlements related to the foregoing and
all proceeds thereof; (vii) the Depositor’s rights under the Receivables
Purchase Agreement, dated as of April 29, 2008 (as from time to time amended,
supplemented or otherwise modified and in effect the “Receivables Purchase
Agreement”), by and between USAA Federal Savings Bank and the Depositor and the
Issuer’s rights under the Sale and Servicing Agreement, dated as of April 29,
2008 (as from time to time amended, supplemented or otherwise modified and in
effect, the “Sale and Servicing Agreement”), by and among the Trust, the
Depositor, and USAA Federal Savings Bank, as seller (in such capacity, the
“Seller”) and as servicer (in such capacity, the “Servicer”); (viii) payments
and proceeds with respect to the Receivables held by the Servicer; (ix) all
property (including the right to receive Liquidation Proceeds) securing a
Receivable (other than a Receivable purchased by the Servicer or repurchased by
the Seller or the Depositor); (x) rebates of premiums and other amounts relating
to insurance policies and other items financed under the Receivables in effect
as of the Cut-off Date; and (xi) all present and future claims, demands, causes
of action and choses in action in respect of any or all of the foregoing and all
payments on or under and all proceeds of every kind and nature whatsoever in
respect of any or all of the foregoing, including all proceeds of the conversion
thereof, voluntary or involuntary, into cash or other liquid property, all cash
proceeds, accounts, accounts receivable, notes, drafts, acceptances, chattel
paper, checks, deposit

A-2

--------------------------------------------------------------------------------



accounts, insurance proceeds, condemnation awards, rights to payment of any and
every kind and other forms of obligations and receivables, instruments and other
property which at any time constitute all or part of or are included in the
proceeds of any of the foregoing.

     THE RIGHTS OF THE TRUST IN THE FOREGOING PROPERTY OF THE TRUST HAVE BEEN
PLEDGED TO THE INDENTURE TRUSTEE TO SECURE THE PAYMENT OF THE NOTES.

     Under the Trust Agreement, there will be distributed on the 15th day of
each month, or if such 15th day is not a Business Day, the next Business Day
(each, a “Payment Date”), commencing May 15, 2008 to the Person in whose name
this Certificate is registered at the close of business on the last day of the
preceding month (the “Record Date”) such Certificateholder’s Percentage Interest
in the amount to be distributed to Certificateholders on such Payment Date
pursuant to the Trust Agreement. Following the occurrence and during the
continuation of certain Events of Default under the Indenture which result in an
acceleration of the Notes, no distributions will be made on the Certificates
until all principal and interest on the Notes has been paid in full.

     THE HOLDER OF THIS CERTIFICATE ACKNOWLEDGES AND AGREES THAT ITS RIGHTS TO
RECEIVE DISTRIBUTIONS IN RESPECT OF THIS CERTIFICATE ARE SUBORDINATED TO THE
RIGHTS OF THE NOTEHOLDERS AS DESCRIBED IN THE SALE AND SERVICING AGREEMENT, THE
INDENTURE AND THE TRUST AGREEMENT.

     It is the intent of the Depositor and the Certificateholders that, to the
extent the Certificates are beneficially owned by a single Certificateholder for
purposes of federal income, state and local income and single business tax and
any other income taxes, the Trust will be treated as a disregarded entity and to
the extent the Certificates are beneficially owned by more than one
Certificateholder as a partnership with the Certificateholders being treated as
partners in that tax partnership. A Certificateholder, by its acceptance of a
Certificate, agrees to so treat, and to take no action inconsistent with the
treatment of, the Trust for such tax purposes as a disregarded entity and not as
a separate tax entity for federal income tax and state income and franchise tax
purposes.

     Each Certificateholder, by its acceptance of a Certificate, agrees to
treat, and to take no action inconsistent with the treatment of, the
Certificates for such tax purposes as the beneficial ownership interests in an
entity that is disregarded if there is only one Certificateholder or as
partnership interests in the Trust if there is more than one Certificateholder.

     Each Certificateholder, by its acceptance of a Certificate, covenants and
agrees that such Certificateholder will not, prior to the date that is one year
and one day after the Notes have been paid in full, institute against the
Depositor or the Trust, or join in any institution against the Depositor or the
Trust of, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes, the Certificates, the Trust Agreement or any of the other Basic
Documents.

A-3

--------------------------------------------------------------------------------



     Distributions on this Certificate will be made as provided in the Trust
Agreement by the Owner Trustee by wire transfer or check mailed to the
Certificateholder of record without the presentation or surrender of this
Certificate or the making of any notation hereon. Except as otherwise provided
in the Trust Agreement and notwithstanding the above, the final distribution on
this Certificate will be made after due notice by the Owner Trustee of the
pendency of such distribution and only upon presentation and surrender of this
Certificate at the office of the Owner Trustee designated in such notice.

     Reference is hereby made to the further provisions of this Certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

     Unless the certificate of authentication hereon shall have been executed by
the Owner Trustee by an Authorized Officer of the Owner Trustee, by manual
signature, this Certificate shall not entitle the Certificateholder hereof to
any benefit under the Trust Agreement or be valid for any purpose.

     This Certificate shall be construed in accordance with the laws of the
State of Delaware and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

A-4

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Trust and not in
its individual capacity, has caused this Certificate to be duly executed.

Dated: April 29, 2008

  USAA AUTO OWNER TRUST 2008-2     By: Wells Fargo Delaware Trust Company,    
not in its individual capacity     but solely as Owner Trustee     By:        
Authorized Officer  


A-5

--------------------------------------------------------------------------------



OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

     This is one of the Certificates referred to in the within-mentioned Trust
Agreement.

Dated: April 29, 2008

    Wells Fargo Delaware Trust Company,     not in its individual capacity    
but solely as Owner Trustee         By:         Authorized Officer  


A-6

--------------------------------------------------------------------------------



[REVERSE OF CERTIFICATE]

     The Certificates do not represent an obligation of, or an interest in, the
Depositor, the Seller, the Servicer, the Administrator, the Owner Trustee or any
Affiliates of any of them other than the Trust and no recourse may be had
against such parties or their assets, except as may be expressly set forth or
contemplated herein, in the Trust Agreement or in the other Basic Documents. In
addition, this Certificate is not guaranteed by any governmental agency or
instrumentality or by any other entity and is limited in right of payment to
certain collections with respect to the Receivables (and certain other amounts),
all as more specifically set forth herein and in the Sale and Servicing
Agreement.

     The Trust Agreement permits, with certain exceptions therein provided, the
amendment thereof and the modification of the rights and obligations of the
Depositor and the rights of the Certificateholders under the Trust Agreement at
any time by the Depositor and the Owner Trustee with the consent of the
Noteholders and the Certificateholders evidencing not less than a majority of
the principal amount of the Notes Outstanding and the Percentage Interests,
respectively. Any such consent by the holder of this Certificate shall be
conclusive and binding on such Certificateholder and on all future holders of
this Certificate and of any Certificate issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof whether or not notation of such
consent is made upon this Certificate. The Trust Agreement also permits the
amendment thereof, in certain limited circumstances, without the consent of any
of the Certificateholders.

     As provided in the Trust Agreement and subject to certain limitations
therein set forth, the transfer of the Certificates are registrable upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Owner Trustee in Wilmington, Delaware, accompanied by
a written instrument of transfer in form satisfactory to the Owner Trustee duly
executed by the holder hereof or such holder’s attorney duly authorized in
writing, and thereupon one or more new Certificates of authorized denominations
evidencing the same aggregate interest in the Trust will be issued to the
designated transferee.

     The Certificates are issuable as definitive Certificates in denominations
of a minimum of one percent Percentage Interest in the Trust. Certificates are
exchangeable for new Certificates of authorized denominations evidencing the
same aggregate interest, as requested by the Certificateholder surrendering the
same. No service charge will be made for any such registration of transfer or
exchange, but the Owner Trustee may require payment of a sum sufficient to cover
any tax or governmental charge payable in connection therewith.

     The Owner Trustee and any agent of the Owner Trustee may treat the Person
in whose name this Certificate is registered as the owner hereof for all
purposes, and neither the Owner Trustee nor any agent of the Owner Trustee shall
be affected by any notice to the contrary.

     The Certificates may not be acquired by (a) an employee benefit plan (as
defined in Section 3(3) of ERISA) whether or not subject to the provisions of
Title I of ERISA, (b) a plan described in Section 4975(e)(1) of the Code or (c)
any entity whose underlying assets include plan assets by reason of a plan’s
investment in the entity or which uses plan assets to acquire

A-7

--------------------------------------------------------------------------------



Certificates (each, a “Benefit Plan”). By accepting and holding this
Certificate, the holder hereof shall be deemed to have represented and warranted
that it is not a Benefit Plan.

     The Trust shall dissolve (i) upon the maturity or other liquidation of the
last remaining Receivable and the disposition of any amounts received upon such
maturity or liquidation, (ii) upon the payment to the Noteholders and the
Certificateholders of all amounts required to be paid to them pursuant to the
Indenture, the Trust Agreement and the Sale and Servicing Agreement, or (iii)
the entry of an order for the dissolution of the Trust by a court of competent
jurisdiction, and upon such dissolution any remaining assets of the Trust shall
be distributed to the Depositor. The Servicer of the Receivables may at its
option purchase the assets of the Trust at a price specified in the Sale and
Servicing Agreement, and such purchase of the Receivables and other property of
the Trust will effect an early retirement of the Notes and the Certificates;
however, such right of purchase is exercisable only as of the last day of any
Collection Period as of which the Pool Balance is less than or equal to 10% of
the Initial Pool Balance.

A-8

--------------------------------------------------------------------------------



ASSIGNMENT

     FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto
___________________________________________________________


PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE


(Please print or type name and address, including postal zip code, of assignee)


the within Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing

Attorney to transfer said Certificate on the ______________ books kept for
registration thereof, with full power of substitution in the premises.

Dated: ___________________

  */       Signature Guaranteed:                 */    

*/NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Certificate in every particular, without
alteration, enlargement or any change whatever.

A-9

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF CERTIFICATE OF TRUST

CERTIFICATE OF TRUST OF
USAA AUTO OWNER TRUST 2008-2

     This Certificate of Trust of USAA Auto Owner Trust 2008-2 (the “Trust”), is
being duly executed and filed by Wells Fargo Delaware Trust Company, a Delaware
limited purpose trust company, as owner trustee (the “Owner Trustee”), to form a
statutory trust under the Delaware Statutory Trust Act (12 Delaware Code, ss.
3801 et seq.) (the “Act”).

     1.  Name.  The name of the statutory trust formed hereby is USAA Auto Owner
Trust 2008-2.

     2.  Owner Trustee.  The name and business address of the Owner Trustee is
Wells Fargo Delaware Trust Company, 919 North Market Street, Suite 1600,
Wilmington, DE 19801, Attention: Corporate Trust Administration.

     3.  Effective Date.  This Certificate of Trust shall be effective upon
filing.

     IN WITNESS WHEREOF, the undersigned, being the sole trustee of the Trust,
has executed this Certificate of Trust in accordance with Section 3811(a)(1) of
the Act.

    Wells Fargo Delaware Trust Company,     not in its individual capacity but
solely as     Owner Trustee         By:         Name:     Title:


B-1

--------------------------------------------------------------------------------



EXHIBIT C

FORM OF TRANSFEROR CERTIFICATE

[DATE]

[Seller]
[Seller Address]
[Owner Trustee]
[Owner Trustee Address]

     Re: USAA Auto Owner Trust 2008-2 Asset-Backed Certificates

Ladies and Gentlemen:

In connection with our disposition of the above-referenced Certificates (the
“Certificates”) we certify that (a) we understand that the Certificates have not
been registered under the Securities Act of 1933, as amended (the “Act”), and
are being transferred by us in a transaction that is exempt from the
registration requirements of the Act and (b) we have not offered or sold any
Certificates to, or solicited offers to buy any Certificates from, any person,
or otherwise approached or negotiated with any person with respect thereto, in a
manner that would be deemed, or taken any other action which would result in, a
violation of Section 5 of the Act.

  Very truly yours,       [NAME OF TRANSFEROR]                         By:      
  Authorized Officer


C-1

--------------------------------------------------------------------------------



EXHIBIT D

FORM OF INVESTMENT LETTER

[DATE]

[Seller]
[Seller Address]
[Owner Trustee]
[Owner Trustee Address]

     Re: USAA Auto Owner Trust 2008-2 Asset-Backed Certificates

Ladies and Gentlemen:

In connection with our acquisition of the above-referenced Certificates (the
“Certificates”) we certify that (a) we understand that the Certificates are not
being registered under the Securities Act of 1933, as amended (the “Act”), or
any state securities laws and are being transferred to us in a transaction that
is exempt from the registration requirements of the Act and any such laws, (b)
we are an institutional “accredited investor,” as defined in Rule 501(a)(1),
(2), (3) or (7) in Regulation D under the Act, and have such knowledge and
experience in financial and business matters that we are capable of evaluating
the merits and risks of investments in the Certificates, (c) we have had the
opportunity to ask questions of and receive answers from the seller concerning
the purchase of the Certificates and all matters relating thereto or any
additional information deemed necessary to our decision to purchase the
Certificates, (d) we are acquiring the Certificates for investment for our own
account and not with a view to any distribution of such Certificates (but
without prejudice to our right at all times to sell or otherwise dispose of the
Certificates in accordance with clause (f) below), (e) we have not offered or
sold any Certificates to, or solicited offers to buy any Certificates from, any
person, or otherwise approached or negotiated with any person with respect
thereto, or taken any other action that would result in a violation of Section 5
of the Act or any state securities laws and (f) we will not sell, transfer or
otherwise dispose of any Certificates unless (1) such sale, transfer or other
disposition is made pursuant to an effective registration statement under the
Act and in compliance with any relevant state securities laws or is exempt from
such registration requirements and (2) the purchaser or transferee of such
Certificate has executed and delivered to you a certificate to substantially the
same effect as this certificate and (3) the purchaser or transferee has
otherwise complied with any conditions for transfer set forth in the Amended and
Restated Trust Agreement dated as of April 29, 2008, between USAA Acceptance LLC
and Wells Fargo Delaware Trust Company, as Owner Trustee.

D-1

--------------------------------------------------------------------------------



We represent and warrant that we are not and are not acquiring the Certificates
for the account of (i) an employee benefit plan (as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
whether or not subject to the provisions of Title I of ERISA, (ii) a plan
described in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended
or (iii) any entity whose underlying assets include plan assets by reason of a
plan’s investment in the entity.

  Very truly yours,       [NAME OF TRANSFEREE]                         By:      
  Authorized Officer


D-2

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF RULE 144A LETTER

[DATE]

[Seller]
[Seller Address]
[Owner Trustee]
[Owner Trustee Address]

     Re: USAA Auto Owner Trust 2008-2 Asset-Backed Certificates

Ladies and Gentlemen:

In connection with our acquisition of the above-referenced Certificates (the
“Certificates”) we certify that (a) we understand that the Certificates are not
being registered under the Securities Act of 1933, as amended (the “Act”), or
any state securities laws and are being transferred to us in a transaction that
is exempt from the registration requirements of the Act and any such laws, (b)
we have such knowledge and experience in financial and business matters that we
are capable of evaluating the merits and risks of investments in the
Certificates, (c) we have had the opportunity to ask questions of and receive
answers from the seller concerning the purchase of the Certificates and all
matters relating thereto or any additional information deemed necessary to our
decision to purchase the Certificates, (d) we have not, nor has anyone acting on
our behalf, offered, transferred, pledged, sold or otherwise disposed of the
Certificates or any interest in the Certificates, or solicited any offer to buy,
transfer, pledge or otherwise dispose of the Certificates or any interest in the
Certificates from any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action
that would constitute a distribution of the Certificates under the Act or that
would render the disposition of the Certificates a violation of Section 5 of the
Act or any state securities laws or require registration pursuant thereto, and
we will not act, or authorize any person to act, in such manner with respect to
the Certificates, and (e) we are a “qualified institutional buyer” as that term
is defined in Rule 144A under the Act. We are aware that the sale to us is being
made in reliance on Rule 144A. We are acquiring the Certificates for our own
account or for resale pursuant to Rule 144A and understand that such
Certificates may be resold, pledged or transferred only (i) to a person
reasonably believed to be a qualified institutional buyer that purchases for its
own account or for the account of a qualified institutional buyer to whom notice
is given that the resale, pledge or transfer is being made in reliance on Rule
144A or (ii) pursuant to another exemption from registration under the Act.

E-1

--------------------------------------------------------------------------------



We represent and warrant that we are not and are not acquiring the Certificates
for the account of (i) an employee benefit plan (as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
whether or not subject to the provisions of Title I of ERISA, (ii) a plan
described in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended
or (iii) any entity whose underlying assets include plan assets by reason of a
plan’s investment in the entity.

  Very truly yours,       [NAME OF TRANSFEREE]                         By:      
  Authorized Officer


E-2

--------------------------------------------------------------------------------